Bylaws of Costco Wholesale Coproration
             Case 1:21-cv-21816-JEM Document 1-2 Entered on FLSD Docket 05/13/2021 Page 1 of 2
  Article 1 Offices                                                                                1
        1.1    Principal Office                                                                    1
        1.2    Registered Office And Registered Agent                                              1
        1.3    Other Offices                                                                       1
  Article 2 Shareholders                                                                           1
        2.1    Annual Meeting                                                                      1
        2.2    Special Meetings                                                                    4
        2.3    Notice of Meetings                                                                  5
                (a)    Notice   of Special Meeting                                                 6
                (b)    Proposed   Articles of Amendment or Dissolution                             6
                (c)    Proposed   Merger, Consolidation, Exchange, Sale, Lease or Disposition      6
                (d)    Declaration   of Mailing                                                    6
                (e)    Waiver   of Notice                                                          6
        2.4    Quorum                                                                              7
        2.5    Voting of Shares                                                                    7
        2.6    Adjourned Meetings                                                                  7
        2.7    Record Date                                                                         7
        2.8    Record of Shareholders Entitled To Vote                                             8
        2.9    Action By Shareholders Without A Meeting                                            8
        2.10   Proxies                                                                             8
        2.11   Organization                                                                        8

                                                                               i




https://www.sec.gov/Archives/edgar/data/909832/000119312510195891/dex32.htm[8/6/2020 8:12:42 AM]
Bylaws of Costco Wholesale Coproration
             Case 1:21-cv-21816-JEM Document 1-2 Entered on FLSD Docket 05/13/2021 Page 2 of 2
                                                                       BYLAWS OF

                                                      COSTCO WHOLESALE CORPORATION

      These Bylaws are promulgated pursuant to the Washington Business Corporation Act, as set forth in Title 23B of the Revised Code of
  Washington.


                                                                        ARTICLE 1

                                                                         OFFICES

        1.1 PRINCIPAL OFFICE. The principal office of the corporation shall be located at 999 Lake Drive, Issaquah, Washington 98027.

        1.2 REGISTERED OFFICE AND REGISTERED AGENT. The registered office of the corporation shall be located in the State of
  Washington at such place as may be fixed from time to time by the Board of Directors upon filing of such notices as may be required by law, and
  the registered agent shall have a business office identical with such registered office. Any change in the registered agent or registered office shall be
  effective upon filing such change with the office of the Secretary of State of the State of Washington.

       1.3 OTHER OFFICES. The corporation shall also have and maintain an office or principal place of business at such place as may be fixed by
  the Board of Directors, and may also have offices at such other places, both within and without the State of Washington, as the Board of Directors
  may from time to time determine or the business of the corporation may require.


                                                                        ARTICLE 2

                                                                    SHAREHOLDERS

        2.1 ANNUAL MEETING

              (a) The annual meeting of shareholders shall be held each year at such date, time and place as may be designated by resolution of the
  Board of Directors. The Board of Directors may, in its sole discretion, determine that the meeting may be held solely by means of remote
  communication, as permitted by Section 23B.07.080 of the Revised Code of Washington (“RCW”). At the meeting, directors shall be elected and
  any other proper business may be transacted.

                (b) Nominations of persons for election to the Board of Directors and the proposal of business to be considered by the shareholders may
  be made at an annual meeting of shareholders only (i) pursuant to the Corporation’s notice with respect to such meeting (or any supplement
  thereto), (ii) by or at the direction of the Board of Directors or (iii) by any shareholder of the Corporation who was a shareholder of record at the
  time of giving of the notice provided for in this Section 2.1, who is entitled to vote for the election of directors or such other business at the meeting
  and who has complied with the notice procedures set forth in this Section 2.1.

                                                                              1




https://www.sec.gov/Archives/edgar/data/909832/000119312510195891/dex32.htm[8/6/2020 8:12:42 AM]
